Order entered January 13, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00242-CR

                           WILLIAM WAYNE LAUBE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-81056-2012

                                            ORDER
       The State has filed a January 9, 2014 second motion for extension of time to file its brief.

Because the State did not tender a brief with the motion, the State’s second motion for extension

is DENIED.

       We ORDER the State to file its brief on or before February 7, 2014. If the State does

not comply with this order, the appeal will be submitted without the State’s brief.


                                                       /s/   DAVID EVANS
                                                             JUSTICE